Citation Nr: 1526301	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-17 387	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for residuals of a broken left arm.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for residuals of a broken left arm.  Specifically, he has alleged that a fall during service aggravated disability from fractures he incurred to the left forearm/wrist prior to service.  Before the Board can adjudicate this claim on the merits, additional development is required.

A.  VA Examination

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On the Veteran's September 1964 enlistment examination, the Veteran reported that he had fractured his left forearm on two occasions, in May 1958 and September 1958.  The enlistment examiner noted that these were now well healed with full restoration of function and not considered disqualifying.  On November 1964 enlistment examination and March 1965 service entrance examination, it was noted that the Veteran's upper extremities were normal and that no defects were noted and that the two pre-service broken arms were of no significance.  

Although the Veteran reported these injuries on service entrance, a subjective report of the history of a condition does not constitute a notation of that condition on entrance.  38 C.F.R. § 3.304(b)(1).  The enlistment and entrance examination reports note that the broken arms were of no clinical significance and that the Veteran had full restoration of function.  Therefore, the Veteran is presumed sound on entrance to service as to a left arm disability.

However, the record contains clear and unmistakable evidence that a fracture of the left forearm preexisted the Veteran's service.  Specifically, results from X-rays completed during service in January 1966 reflect that there was angulation of the dorsal radius of the left arm that was secondary to an old fracture.  

These X-ray results coupled with the Veteran's reports of fracturing his forearm twice in 1958 are clear and unmistakable evidence that the Veteran fractured his left forearm prior to service.  Therefore, what remains to be established to rebut the presumption of soundness is that the preexisting left forearm fractures were not aggravated by service.

Service treatment records (STRs) reflect the Veteran injured his left arm after a fall on January 7, 1966.  X-rays taken the next day revealed no evidence of a current fracture, although it was noted the films were of questionable quality.  The Veteran was given a short arm cast and was referred to the orthopedic clinic a few days later.  A January 11, 1966 orthopedic clinic STR reflects the cast was removed for a recheck and it was determined that there was no fracture.  It is difficult to ascertain from this STR whether the recommendation was to leave "out" the cast or leave "on" the cast.

The Veteran has reported that he remembers being in a cast for at least six weeks after this injury.  A statement from the Veteran's service comrade, L.R., who met the Veteran on January 9, 1966 reports his memory of the Veteran having a broken arm early in their acquaintance and that the Veteran's cast was in place for several weeks before it was removed.  

On May 2012 VA examination, the VA examiner found that the Veteran's STRs did not support chronicity of the left arm and wrist condition during service or continuity of such a condition after service.  This opinion does not address whether the Veteran's preexisting left arm fractures were aggravated by the Veteran's service, including by the in-service fall.  Additionally, although the examiner's opinion discusses the Veteran's left wrist, the physical examination appears to evaluate only the Veteran's left elbow.  As the record indicates the injury at issue relates to the Veteran's left forearm/wrist, not the elbow, physical examination of the wrist and forearm must be completed.  Therefore, a VA examination with an etiology opinion is necessary for the Board to adequately adjudicate the Veteran's claim of service connection for residuals of a broken left arm.

B.  VA Treatment Records

The May 2012 VA examiner noted that the Veteran began receiving treatment at the Reno VA in May 2006.  He indicated that he reviewed nine treatment notes from the Veteran's VA primary care provider dated from May 2006 to October 2011 and that these notes did not document any issues with the Veteran's left arm or wrist.  The record contains two VA treatment records from April and May 2012, but does not contain any of the notes referenced by the VA examiner.  Therefore, as VA records are outstanding, it is necessary to obtain all available records of VA treatment since May 2006. 

C.  Representative Review

An October 2014 VA memorandum indicates the Veteran's claims file was being forwarded to the Veteran's representative to provide an opportunity to submit argument in support of the Veteran's appeal.  However, the record does not reflect that such action was ever completed by the Veteran's representative.  As such, on remand, the Veteran's representative, must be afforded the full opportunity to submit evidence and/or argument in support of the Veteran's claim.  See 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from May 2006 to the present, including treatment notes dated May 16, 2006, May 29, 2007, June 19, 2008, November 20, 2008, May 15, 2009, November 12, 2009, June 9, 2010, September 4, 2010, and October 25, 2011.

If any records do not exist or further efforts to obtain them would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA orthopedic examination to assess the Veteran's left forearm and wrist disability.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  Any indicated tests, including radiological testing, must be completed.  

After examining the Veteran and reviewing his claims file, the examiner must identify all current left wrist or forearm disabilities. 

For purposes of this remand, the Board has determined that clear and unmistakable evidence shows the Veteran fractured his left forearm/wrist prior to his service entrance.  

Therefore, the examiner is asked to provide an opinion responding to the following questions:
(A)  Is there clear and unmistakable evidence that the preexisting fractures of the left forearm/wrist did not undergo an increase in the severity of the underlying disability during the Veteran's service?

(B)  If there was an increase in the severity of the underlying disability of the preexisting left forearm/wrist fractures during service, then is there clear and unmistakable evidence that the increase was due to the natural progression of the disability?

(C)  If the answer to either question (A) or (B) is "no,' then please consider the Veteran as sound upon entrance into service as to any left forearm or wrist disabilities.  Please then determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left forearm or wrist disability is related to his period of service, to include his in-service treatment for a fall on his left hand in January 1966.

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Provide the Veteran's representative with the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/ or argument and evidence on the Veteran's behalf.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




